Exhibit 10.2

RESIGNATION AGREEMENT AND RELEASE OF CLAIMS

This Resignation Agreement and Release of Claims (this “Agreement”) is made by
and between Shawn T McCormick (“Executive”) and Tornier, Inc. (“Tornier” or the
“Company”), a Delaware corporation and wholly-owned subsidiary of Tornier N.V.,
a public company with limited liability (naamloze vennootschap) organized under
the laws of The Netherlands (“Tornier N.V.”). Executive and the Company are
referred to individually as “Party” and collectively referred to as “Parties” in
this Agreement.

A. Executive and the Company are parties to an employment agreement effective as
of September 4, 2012 (the “Employment Agreement”), which, among other things,
provides Executive certain payments and benefits in the event Executive’s
employment is terminated by the Company without Cause (as defined in the
Employment Agreement) or by the Executive for Good Reason (as defined in the
Employment Agreement) during the 12-month period immediately following a Change
in Control (as defined in the Employment Agreement).

B. In connection with the anticipated completion of the merger (the “Merger”)
between Tornier N.V. and Wright Medical Group, Inc. (“Wright”), the Parties wish
to provide for the ending of their employment relationship in an honorable,
dignified and orderly manner, and understand and acknowledge that since the
Merger constitutes a Change in Control (as defined in the Employment Agreement),
the termination of Executive’s employment relationship will give rise to an
obligation of the Company to provide Executive certain payments and benefits
under Section 6(f) of the Employment Agreement.

C. Recognizing that a resignation from employment generally implicates potential
transition and legal issues, the Company is willing to provide Executive with
benefits in addition to those provided under Section 6(f) of the Employment
Agreement in exchange for a full and final release of claims by Executive and
Executive’s willingness to remain an employee of the Company for a limited
period of time after completion of the Merger and become an independent
consultant to the Company thereafter to ease the transition, pursuant to the
terms set forth in this Agreement, including the Consulting Agreement attached
hereto.

D. Executive does not believe that he has any claims against the Company, but
Executive, nevertheless, agrees to resolve any actual and potential claims
arising out of his employment with and separation from the Company by entering
into this Agreement.

In consideration of this entire Agreement, including the Release and Consulting
Agreement attached hereto, the receipt and legal sufficiency of which are hereby
acknowledged, accepted and agreed to, the Parties, intending to be legally
bound, hereby agree as follows:

 

1.

Resignation from All Board and Officer Positions as of Effective Time of Merger.
Executive agrees to and hereby resigns from all director and officer positions
with Tornier N.V., the Company, and any and all subsidiaries and affiliates of
Tornier N.V. and the Company, effective as of the effective time of the Merger
(the “Effective Time”). In furtherance of the foregoing, upon the request of the
Company, Executive agrees to execute and deliver to the Company any resignations
or corporate, governmental or other



--------------------------------------------------------------------------------

  documents necessary to effect his resignation as a director and/or officer of
Tornier N.V., the Company and any and all subsidiaries and affiliates of Tornier
N.V. and the Company; provided, however, that any such request of the Executive
in furtherance of the foregoing will be reasonable.

 

2. Resignation from Employment as of Resignation Date; Employment Prior to
Resignation Date.

 

  A. Resignation from Employment; At-Will Employment Prior to Resignation Date;
Entitlement to Severance Pay and Benefits and Other Payments. Executive agrees
to and hereby resigns as an employee of the Company effective as of the close of
business on the three (3) month anniversary of the Effective Time or such other
date as agreed upon by the Company and Executive (the “Resignation Date”).
Notwithstanding the foregoing, nothing in this Agreement constitutes a promise
by the Company or Executive of continued employment of Executive by the Company
and Executive’s employment with the Company is and will remain “at-will,”
meaning that either Executive or the Company may terminate Executive’s
employment relationship with the Company at any time for any reason. In
addition, notwithstanding the foregoing, if Executive accepts full-time
employment with another employer prior to the Resignation Date as described
above, the “Resignation Date” as used in this Agreement shall mean such earlier
date on which Executive began such full-time employment and Executive’s
employment with the Company will be deemed terminated as of such earlier date.
In addition, notwithstanding the foregoing, if Executive’s employment is
otherwise terminated for any reason prior to the Resignation Date as described
above, the “Resignation Date” as used in this Agreement shall mean such earlier
date on which Executive’s employment with the Company terminated. For the
avoidance of doubt, the Parties understand, acknowledge and agree that
regardless of the reason, if any, of the termination of Executive’s employment
prior to the three (3) month anniversary of the completion of the Merger or such
other date as agreed upon by the Company and Executive, Executive will be
entitled to the Severance Pay and Benefits under Section 3 of this Agreement
and, if such payments have been earned in accordance with the terms thereof, the
payments under Sections 4.A. and 4.B. of this Agreement.

 

  B.

Continuing Benefits as Employee Prior to Resignation Date. After the Effective
Time and prior to the Resignation Date, Executive will remain an employee of the
Company through the Resignation Date and continue to: (1) receive his base
salary as in effect as of the Effective Time, payable in accordance with the
customary payroll practices of the Company as the same exists from time to time;
(2) be eligible to participate in health insurance, retirement, disability and
other benefit programs provided to officers of the Company on terms no less
favorable than those available to officers of the Company; (3) be entitled to
the same number of vacation days, holidays, sick days and other benefits as are
generally allowed to senior executives of the Company in accordance with the
Company’s policies in effect from time to time; and (4) be authorized to incur
reasonable expenses in the discharge of his services as an employee of the

 

2



--------------------------------------------------------------------------------

  Company, in accordance with the Company’s expense reimbursement policy, as the
same may be modified by the Company from time to time. Notwithstanding the
foregoing, Executive understands, acknowledges and agrees that he will not
receive any annual or other equity awards after the Effective Time and prior to
the Resignation Date or otherwise. After the Effective Time and prior to the
Resignation Date, Executive will not be expected to travel or maintain office
hours in the Bloomington, Minnesota office or any other office of the Company,
but may perform his duties and responsibilities from his home, but will be
available to Lance Berry on an as needed basis.

 

  C. Continuing Obligations as Employee Prior to and After Resignation Date.
Executive understands, acknowledges and agrees that after the Effective Time and
prior to the Resignation Date, Executive will continue to remain subject to the
non-competition, confidentiality, non-interference, assignment of inventions and
other obligations under Section 7 of the Employment Agreement, which obligations
will remain in full force and effect, and will survive the termination of
Executive’s employment as provided therein.

 

3. Severance Pay and Benefits. Company and Executive understand, acknowledge and
agree that the completion of the Merger, the resignation of Executive as an
officer of the Company pursuant to Section 1 of this Agreement and the
resignation of Executive as an employee of the Company pursuant to Section 2 of
this Agreement results in an “involuntary separation of service” within the
meaning of such term under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and thus Executive will be entitled to certain payments
and benefits under Section 6(f) of the Employment Agreement, and pursuant to and
in full satisfaction of the Company’s obligations under Section 6(f) of the
Employment Agreement, the Company will provide Executive with the following
“Severance Pay and Benefits”:

 

  A. Severance Pay. The Company will provide Executive a lump sum payment equal
to $565,999.50 (“Severance Pay”), less payroll withholdings that the Company
reasonably believes are required by law or elected by Executive for state and
federal income taxes, FICA and other applicable payroll deductions. The
Severance Pay will be paid to Executive within fifteen (15) days after the
Resignation Date.

 

  B. Health Insurance Benefits. If Executive timely elects continued coverage
under the Company’s group medical plan or group dental plan pursuant to section
4980B of the Code (“COBRA”), in accordance with ordinary plan practices, from
the Resignation Date and through the last day of twelfth (12th) month after the
Resignation Date, the Company will reimburse Executive in an amount equal to the
difference between the amount Executive in fact pays for such COBRA continuation
coverage and the amount paid by a full-time active employee for the same level
of coverage elected by Executive.

 

  C. Equity Award Acceleration. The Company and Executive understand,
acknowledge and agree that pursuant to the terms of the Tornier N.V. Amended and
Restated 2010 Incentive Plan and the grant certificates representing equity
awards granted to Executive thereunder, all unvested options to purchase
ordinary shares of Tornier N.V. and stock grants in the form of restricted stock
units granted to Executive by Tornier N.V. and held by Executive as of the
Effective Time will become immediately vested and, in the case of the options,
fully exercisable and will remain exercisable for the remainder of their
respective terms, whether or not Executive remains as an employee or consultant
of the Company, Tornier N.V. or Wright Medical Group N.V.

 

3



--------------------------------------------------------------------------------

In addition to the foregoing Severance Pay and Benefits, which will be paid or
provided to Executive regardless of whether Executive signs this Agreement, the
following amounts also will be paid to Executive regardless of whether Executive
signs this Agreement: (1) Executive’s base salary for the time Executive worked
through the end of business on the Resignation Date; (2) any accrued but unused
vacation to which Executive is entitled as of the Resignation Date; and (3) any
unreimbursed business expenses incurred by Executive through the Resignation
Date in the course of and pursuant to Tornier’s expense reimbursement policies
and procedures.

 

4. Special Consideration. Executive and the Company have agreed upon the
Company’s provision of the following special consideration (the “Special
Consideration”), in exchange for Executive’s entry into this Agreement and the
Release attached as Exhibit A to this Agreement (the “Release”). Upon the
expiration of the applicable Rescission Period, as described in the attached
Release, without Executive’s actual or attempted rescission of the Release, the
Company will provide Executive with the following Special Consideration:

 

  A. Pre-Merger Bonus Plan Payout. Executive will be entitled to receive a
pro-rated bonus under and pursuant to the terms of the Tornier N.V. 2015
Corporate Performance Incentive Plan (“Tornier 2015 Bonus Plan”), which bonus,
if any earned thereunder, will be paid based on Tornier N.V.’s financial results
through second quarter of fiscal 2015 and otherwise pursuant to the terms of the
Tornier 2015 Bonus Plan; provided, however, that such bonus payout will be
determined and paid to Executive within a reasonable period of time after the
Effective Time of the Merger (the “Pre-Merger Bonus Plan Payout”).

 

  B. Participation in Post-Merger Bonus Plan. Executive will be eligible to
receive a pro-rated bonus (the “Post-Merger Bonus”) under and pursuant to the
terms of a bonus plan that may be established by Wright Medical Group N.V. or
the Company after the Effective Time based on the financial performance of
Wright Medical Group N.V. or the Company after the second quarter of fiscal 2015
and through the remainder of its fiscal year ending December 27, 2015 (the
“Post-Merger Bonus Period”) and assuming a target incentive opportunity
percentage of 50% of base salary for Executive, as pro-rated based on
Executive’s employment during the Post-Merger Bonus Period. Executive will be
paid his Post-Merger Bonus, if any, after December 31, 2015, but prior to
March 15, 2016.

 

  C. Consulting Agreement. The Company will engage Executive as a Consultant
pursuant to the terms of the Consulting Agreement attached hereto as Exhibit B
(the “Consulting Agreement”), including without limitation the payment by the
Company of consulting fees to Executive thereunder, which Consulting Agreement
Executive agrees to sign as a condition of this Agreement. Company and Executive
anticipate that the monthly level of bona fide services that Executive will
perform for or on behalf of the Company and any of its subsidiaries or
affiliates following the Resignation Date pursuant to the terms of the
Consulting Agreement will be less than twenty percent (20%) of the average
monthly level of bona fide services performed by Executive over the thirty-six
(36) month period immediately preceding the Resignation Date and execution of
the Consulting Agreement.

 

4



--------------------------------------------------------------------------------

For the avoidance of doubt, the term “Special Consideration” does not include
the following amounts which will be paid or provided to Executive regardless of
whether Executive signs this Agreement: (1) Severance Pay and Benefits pursuant
to Section 3 of this Agreement; (2) Executive’s base salary for the time
Executive worked through the end of business on the Resignation Date; (3) any
accrued but unused vacation to which Executive is entitled as of the Resignation
Date; and (4) any unpaid business expenses incurred by Executive through the
Resignation Date in the course of and pursuant to the Company’s expense
reimbursement policies and procedures.

 

5. Mutual Agreement to Release Claims. In exchange for the Special Consideration
referenced in Section 4 above and the other undertakings of the Company stated
in this Agreement and the Consulting Agreement attached as Exhibit B, Executive
agrees to voluntarily sign the Release, in the form of Exhibit A, after his
employment has ended. Executive understands that he is not entitled to the
Special Consideration described in this Agreement, unless he signs, and does not
rescind, the Release in the form of Exhibit A.

 

6. Compliance with Prior Agreements and Company Policies and Procedures.
Executive confirms that Executive remains bound by the terms of all prior
agreements which Executive has entered into with the Company and its parent
companies, subsidiaries and affiliates, including without limitation the
Employment Agreement, and all policies and procedures of the Company and its
parent companies, subsidiaries and affiliates applicable to Executive and which
by their terms extend beyond the Resignation Date, including without limitation
the Tornier N.V. Code of Conduct on Confidentiality and Insider Trading, Tornier
N.V. Code of Business Conduct and Ethics and the Tornier N.V. Global Disclosure
Policy. Executive understands, acknowledges and agrees that many of the terms in
such prior agreements and Company policies and procedures extend beyond the
Resignation Date, including without limitation his duty to maintain as
confidential all confidential, proprietary or trade secret information of the
Company, its parent companies, subsidiaries and affiliates, his duty not to
compete with the Company, his duty not to interfere with Company employees,
agents, customers or prospective customers and his duty not to trade in Company
securities when in possession of material nonpublic information.

 

5



--------------------------------------------------------------------------------

7. No Right to Reemployment. Executive understands, acknowledges and agrees that
his employment with the Company will terminate effective as of the Resignation
Date and Executive will have no express or implied right or entitlement to
reinstatement or reemployment with the Company following the Resignation Date.
Executive understands, acknowledges and agrees that the Company may use this
Agreement as the sole reason to reject any inquiry or application for employment
Executive may make.

 

8. Agreement to Cooperate in Transition; Return of Property. Both before and
after the Resignation Date, Executive will cooperate with the Company in its
transition efforts as follows: (1) Executive agrees to be available, on a
reasonable basis, to answer questions that may arise relating to Executive’s
employment with or duties to the Company; (2) upon request of the Company,
Executive agrees to execute and deliver to the Company any resignations or
corporate, governmental or other documents necessary to effect his resignation
as a director and/or officer of Tornier N.V., the Company and any subsidiaries
and affiliates and his separation from the Company and its parent companies,
subsidiaries and affiliates; provided, however, that any such request of the
Executive in furtherance of the foregoing will be reasonable; (3) Executive will
return, before the Resignation Date, and will not retain in any form or format,
all Company documents, data, trunk stock and other property in Executive’s
possession or control, including without limitation Company-owned equipment such
as computers, laptops, etc.; provided, however, that Executive may retain his
iPad, iPhone and cell phone number; and provided, further that Executive may
retain his computer through the term of the Consulting Agreement attached as
Exhibit B; (4) after returning these documents, data and other property,
Executive will permanently delete from any electronic media in Executive’s
possession, custody or control (such as computers, his iPad, iPhone and other
smart phones, cell phones and hand-held devices, and back-up devices, zip
drives, etc.) or to which Executive has or may have had access (such as remote
e-mail exchange servers, back-up servers, off-site storage, etc.), all documents
or electronically stored images of the Company, including writings, drawings,
graphs, charts, sound recordings, images, and other data or data compilations
stored in any medium from which such information can be obtained; and
(5) Executive agrees to provide the Company with a list of any documents that
Executive created or is otherwise aware that are password-protected and the
password(s) necessary to access such password-protected documents. Company
“documents, data, and other property” includes, without limitation, computers,
fax machines, cell phones, access cards, keys, reports, manuals, records,
product samples, trunk stock, correspondence and/or other documents or materials
related to the business of the Company or any its parent companies, subsidiaries
or affiliates that Executive has compiled, generated or received while working
for the Company, including all copies, samples, computer data, disks, or records
of such material. Executive understands, acknowledges and agrees that the
Company’s obligations under Section 4 of this Agreement are contingent upon
Executive returning all Company documents, data, trunk stock, and other property
and cooperating with the Company as set forth above.

 

9.

Agreement to Cooperate in Investigations and Litigation. Executive agrees that
Executive will, at any future time, be available upon reasonable notice from the
Company, with or without a subpoena, to be interviewed, review documents or
things, give depositions, testify, or engage in other reasonable activities,
with respect to matters

 

6



--------------------------------------------------------------------------------

  and/or disputes concerning which Executive has or may have knowledge as a
result of or in connection with Executive’s employment by the Company. In
performing Executive’s obligations under this Section 9 to testify or otherwise
provide information, Executive will honestly, truthfully, forthrightly, and
completely provide the information requested. Executive will comply with this
Agreement upon notice from the Company that the Company or its attorneys believe
that Executive’s compliance will assist in the resolution of an investigation or
the prosecution or defense of claims. Executive understands and agrees that the
Company’s obligations under Section 4 of this Agreement are contingent upon
Executive cooperating with the Company in investigations and litigation. From
and after the Resignation Date, the Company agrees to pay Executive not less
than $400 per hour or $2,500 per day if at least four hours of time are required
for time spent by Executive in performing Executive’s obligations under this
Section 9 and to reimburse Executive for all reasonable, out-of-pocket travel
and other pre-approved expenses (including attorneys’ fees) incurred by
Executive in connection with Executive performing his obligations under this
Section 9; provided, however, that the investigation or claim does not involve
any alleged wrongdoing by Executive. Notwithstanding any of the foregoing, any
such request of the Executive to perform Executive’s obligations under this
Section 9 will be reasonable and recognize that Executive is not a full-time or
other employee with the Company and that Executive may be employed elsewhere or
have other time commitments that may limit his ability to perform his
obligations under this Section 9.

 

10. Non-Disparagement. Executive agrees that Executive will make no defamatory,
disparaging, critical, derogatory or negative oral or written comments regarding
the Company, or its products or services. Executive understands, acknowledges
and agrees that the Company’s obligations under Section 4 of this Agreement are
contingent upon Executive’s compliance with this non-disparagement requirement.
The Company agrees that neither the Company nor any of its parent companies,
subsidiaries or affiliates (specifically by and/or through senior-level
management personnel and Board members) will make any defamatory, disparaging,
critical, derogatory or negative oral or written comments regarding Executive.

 

11.

Not a Designated Spokesperson. Effective as of the Effective Time, Executive
will not be a designated spokesperson of the Company, Tornier N.V. or any of
their respective parent companies, subsidiaries or affiliates. Accordingly,
Executive will not be authorized to: (1) speak on behalf of the Company, Tornier
N.V. or any of their respective parent companies, subsidiaries or affiliates
with analysts, market professionals, investors, members of the media, customers,
sales agents, distributors, employees or otherwise; (2) issue statements on
behalf of the Company, Tornier N.V. or any of their respective parent companies,
subsidiaries or affiliates; or (3) communicate information about the Company or
Tornier N.V. to any such persons, unless specifically asked to do so in writing
by the current President and Chief Executive Officer or Chief Financial Officer
of Wright Medical Group N.V. Executive will refer all inquiries from such
persons or any request for an interview to either the current President and
Chief Executive Officer or Chief Financial Officer of Wright Medical Group N.V.
These obligations are in addition to Executive’s confidentiality and other
obligations under this Agreement, the Employment Agreement, the Consulting
Agreement and policies and

 

7



--------------------------------------------------------------------------------

  procedures of the Company and its parent companies, subsidiaries and
affiliates applicable to Executive and which by their terms extend beyond the
Resignation Date, including without limitation the Tornier N.V. Code of Conduct
on Confidentiality and Insider Trading, the Tornier N.V. Code of Business
Conduct and Ethics and the Tornier N.V. Global Disclosure Policy. Executive
understands, acknowledges and agrees that the Company’s obligations under
Section 4 of this Agreement are contingent upon Executive’s compliance with this
Section 11.

 

12. Tax Withholding. All amounts payable to Executive under this Agreement will
be reduced by all applicable U.S. federal, state, local, foreign and other
withholdings and similar taxes and payments required by applicable law.

 

13. Indemnification. The Parties to this Agreement hereby understand,
acknowledge and agree that the provisions of: (i) Article 17 of Tornier N.V.’s
Articles of Association; (ii) any similar provisions in the charter documents of
the Company and any affiliated entity and (iii) the Indemnification Agreement
dated as of September 4, 2012 between Tornier N.V. and Executive are
incorporated herein and made a part hereof as if set out verbatim and remain in
full force and effect in accordance with their respective terms.

 

14. Legal Counsel and Fees. The Parties to this Agreement agree to bear their
own respective costs and attorneys’ fees, if any. Executive acknowledges that
the Company, by this Agreement, has advised him to consult with an attorney of
his choice prior to executing this Agreement and the Release and Consulting
Agreement. Executive’s decision whether to sign this Agreement, the Release and
Consulting Agreement is Executive’s own voluntary decision made with full
knowledge that the Company has advised Executive to consult with an attorney.
The Company will not advance or reimburse any attorneys’ fees, costs or expenses
incurred by Executive in connection with any such review.

 

15. No Admission of Wrongdoing. This Agreement, including the Release and
Consulting Agreement, will not be construed as an admission of liability for any
of the claims released by Executive or in connection with any other matter.

 

16. Successors and Assigns. Executive agrees that the promises in this
Agreement, including the Release and Consulting Agreement, benefit the Company
and also any successor or assignee of the Company’s business or operations,
including without limitation Wright Medical Group N.V. The Company agrees that
its promises in this Agreement will be binding on any successor or assignee of
its business or operations. Executive represents and warrants that Executive has
not assigned or transferred in any manner, or purported to assign or transfer in
any manner, to any person or entity, any claim or interest that is the subject
of this Agreement.

 

17.

Entire Agreement/Merger; Other Written Agreements. Subject to Executive’s
agreement, as set forth above, to abide by other agreements with the Company and
all Company policies and procedures of the Company or any of its parent
companies, subsidiaries or affiliates applicable to Executive and which by their
terms extend beyond the Resignation Date, this, together with the Employment
Agreement, the Release

 

8



--------------------------------------------------------------------------------

  attached as Exhibit A and the Consulting Agreement attached as Exhibit B, is
the entire agreement between Executive and the Company relating to Executive’s
employment and Executive’s termination from employment, and Executive’s right to
any severance pay and benefits. Except as expressly provided otherwise in this
Agreement, this Agreement supersedes all prior oral and written agreements and
communications between the Parties. This Agreement will not be modified, amended
or terminated, except by a written agreement manually signed by both Parties.
The parties understand, acknowledge and agree that from and after the Effective
Time, Section 4 of the Employment Agreement will not prohibit Executive from
serving on the board of directors of more than two companies.

 

18. Interpretation of this Agreement. This Agreement, including the Release
attached as Exhibit A, is to be interpreted as broadly as possible to achieve
Executive’s intention to resolve all of Executive’s Claims against the Company.
If this Agreement is held by a court to be inadequate to release a particular
claim encompassed within Executive’s Claims, this Agreement will remain in full
force and effect with respect to all the rest of Executive’s Claims. In case any
one or more of the provisions of this Agreement will be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired.

 

19. Governing Law and Venue. Executive understands that the Company’s principal
place of business is in Bloomington, Minnesota, and accordingly, Executive
agrees that this Agreement will be governed by, and be construed and enforced in
accordance with Minnesota law, without reference to choice of law, except to the
extent it is pre-empted by federal law. Executive agrees that any dispute
relating to this Agreement must be brought in the state or federal court within
the State of Minnesota, Hennepin County.

 

20. Remedies. In the event that Executive breaches Executive’s obligations under
this Agreement, including the Release and Consulting Agreement, or the
Employment Agreement or the Company learns that Executive’s representations and
warranties contained in this Agreement are false, the Company will have the
right to bring a legal action for appropriate equitable relief as well as
damages, including reasonable attorneys’ fees, and will also have to right to
suspend payment of the Special Consideration set forth in this Agreement and/or
to recover, in addition to any equitable relief and damages allowed by law, the
Special Consideration Executive has received under this Agreement.

 

21. Notices. All communications under this Agreement will be in writing and will
be delivered by hand or mailed by overnight courier or by registered or
certified mail, postage prepaid:

(A) If to the Executive,

Shawn McCormick

3016 137th Ave NE

Ham Lake, MN 55304

 

9



--------------------------------------------------------------------------------

or at such other address as the Executive may have furnished the Company in
writing, and

(B) If to the Company, at 1023 Cherry Road, Memphis, Tennessee 38117, marked for
the attention of the President and Chief Executive Officer, or at such other
address as it may have furnished in writing to the Executive.

Any notice so addressed will be deemed to be given: if delivered by hand, on the
date of such delivery; if mailed by courier, on the first business day following
the date of such mailing; and if mailed by registered or certified mail, on the
third business day after the date of such mailing.

 

22. Representations and Warranties. Executive represents and warrants that
Executive is aware of no alleged or potential violations of law, liabilities,
claims or demands of any kind or nature that have been or could be made against
the Company by Executive or any other person or entity, except as otherwise
previously reported by Executive in accordance with the Company’s policies and
procedures. Executive represents that he has carefully read this entire
Agreement, including the Release and Consulting Agreement, and understands all
of its terms. Executive represents that no promise or inducement has been
offered to Executive except as set forth herein, and that this Agreement is
executed without reliance upon any statement or representation by the Company or
any representative or agent of the Company. Executive warrants that he has full
legal authority to release any and all claims as specified herein and in the
Release and to undertake all other obligations as specified herein. Executive
represents and warrants that he enters into this Agreement, including the
Release and Consulting Agreement, voluntarily and with full knowledge and
understanding of Executive’s legal rights and obligations. Executive understands
that this Agreement, including the Release and Consulting Agreement, will have a
final and binding effect and that by executing this Agreement, including the
Release and Consulting Agreement, he may be giving up legal rights. Executive
intends this Agreement, including the Release and Consulting Agreement, to be
legally binding.

[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

    EXECUTIVE Dated: October 1, 2015    

/s/ Shawn T McCormick

    Shawn T McCormick     TORNIER, INC. Dated: October 1, 2015     By:  

/s/ Greg Morrison

      Greg Morrison     Its:   Senior Vice President, Global Human Resources and
HPMS

 

11



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

 

1. Definitions. I intend all words used in this Release of Claims (“Release”) to
have their plain meanings in ordinary English. Technical legal words are not
needed to describe what I mean. Specific terms I use in this Release have the
following meanings:

 

  A. “Employee,” “I,” “me,” and “my” include both me, Shawn T McCormick, and
anyone who has or obtains any legal rights or claims through me.

 

  B. “Employer” or “Tornier,” for the purpose of this Release, shall at all
times mean Tornier, Inc. and its related entities (including without limitation
Tornier N.V. and Wright Medical Group, Inc.), parent entities, subsidiaries,
successors and assigns, present or former officers, directors, shareholders,
agents, employees, representatives and attorneys, whether in their individual or
official capacities, delegates, benefit plans and plan administrators, and
insurers.

 

  C.

“My Claims” mean any and all actual potential, threatened, unthreatened, known
or unknown, accrued or unaccrued claims of any kind whatsoever I, may have had,
currently have or currently may have against Employer, regardless of whether I
now know about those claims, that are in any way related to or arose in the
course of my employment with or separation (resignation from employment) from
the Employer, including, but not limited to, claims for invasion of privacy;
breach of written or oral, express or implied contract; fraud or
misrepresentation; the Age Discrimination in Employment Act of 1967 (“ADEA”), 29
U.S.C. § 626, as amended, the Older Workers Benefit Protection Act of 1990
(“OWBPA”), 29 U.S.C. § 626(f); violation of the National Labor Relations Act
(“NLRA”), 29 U.S.C. § 151, et seq., Federal Fair Labor Standards Act (“FLSA”),
29 U.S.C. § 203(s), 29 U.S.C. 626(f), Title VII of the Civil Rights Act of 1964
(“Title VII”), 42 U.S.C. § 2000e, et seq., the Americans with Disabilities Act
(“ADA”), 29 U.S.C. § 2101, et seq., the Family and Medical Leave Act (“FMLA”),
29 U.S.C. § 2601, et seq., the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended, 29 U.S.C. §§ 1001, et seq., Equal Pay Act (“EPA”),
29 U.S.C. § 206(d), the Worker Adjustment and Retraining Notification Act
(“WARN”), 29 U.S.C. § 2101, et seq., False Claims Act 31 U.S.C. § 3729, et seq.,
Anti-Kickback Statute 42 U.S.C. § 1320a, et seq., Minnesota Whistleblower Act,
Minn. Stat. § 181.931, et seq., the Minnesota Human Rights Act, Minn. Stat.
§ 363A.01, et seq., the Minneapolis and St. Paul Civil Rights ordinances, and
all other county or local ordinances or regulations, Minnesota Statutes § 181,
et seq., and any other foreign, federal, state, or local statute, law, rule,
regulation, ordinance or order. My Claims include, but are not limited to,
claims for violation of any civil rights laws based on protected class status;
claims for assault, battery, defamation, intentional or negligent infliction of
emotional distress, breach of the covenant of good faith and fair dealing,
promissory estoppel, negligence, negligent hiring, retention or supervision,
retaliation,



--------------------------------------------------------------------------------

  constructive discharge, violation of whistleblower protection laws, false
claim laws, improper payments, unjust enrichment, violation of public policy,
all other claims for unlawful employment practices, and all other claims of any
kind, including by not limited to those under common law, statute, regulation,
or ordinance.

 

2. Unknown Claims. In waiving and releasing any and all actual, potential, or
threatened claims against the Employer, whether or not now known to Employee,
Employee understands that this means that if Employee later discovers facts
different from or in addition to those facts currently known by Employee, or
believed by him to be true, the waivers and releases of this Agreement will
remain effective in all respects – despite such different or additional facts
and Employee’s later discovery of such facts, even if Employee would not have
agreed to this Agreement if he had prior knowledge of such facts.

 

3. Confirmation of No Claims, Etc. To the fullest extent permitted by law and
except as otherwise previously reported by Executive in accordance with the
Company’s policies and procedures, Employee represents and affirms that
(i) Employee has not initiated, filed or caused to be initiated or filed on
Employee’s behalf any claim for relief against the Employer and, to the best of
Employee’s knowledge and belief, no outstanding claims for relief have been
initiated, filed or asserted against the Employer or any Releasee on Employee’s
behalf regarding any conduct or activities that Employee believes would be
improper, unethical or illegal under the Employer’s policies, procedures, or any
applicable law, including but not limited to any violation of the Sarbanes-Oxley
Act or any federal, state, city and/or municipal statute or ordinance, the False
Claims Act or Anti-kickback Statute; and (ii) has no knowledge of any conduct or
activities that Employee believes would be improper, unethical or illegal under
the Employer’s Code of Ethics and Business Conduct or any applicable law,
including but not limited to any violation of the Sarbanes-Oxley Act or any
Federal, state, city and/or municipal statute or ordinance, the False Claims Act
or Anti-kickback Statute. Employee also agrees and acknowledges that he has
advised the Employer of all facts or circumstances that he believes may
constitute a violation of the Employer’s legal obligations, including but not
limited to any violation of the Sarbanes-Oxley Act, the False Claims Act,
Anti-kickback Statute or any other legal obligations, that Employer has resolved
those issues to Employee’s satisfaction, and Employee is satisfied that the
Employer did not violate any of its legal obligations.

 

4.

Agreement to Release All Claims Known and Unknown. I agree to give up all My
Claims, waive any rights thereunder, and withdraw any and all of My Claims and
lawsuits against Employer. My release (waiver) of My Claims is effective without
regard to the legal nature of the claims raised and without regard to whether
any such claims are based upon tort, equity, implied or express contract,
statute, regulation, ordinance or discrimination of any sort. If and to the
extent any release or waiver created by this Agreement is found to be illegal or
improper as to any protected claim under applicable law, then that release or
waiver will be deemed void as to the protected claim at issue from inception;
however, the voiding of that release or waiver will have no effect on the
remainder of this Agreement; and all remaining releases and waivers in this
Agreement

 

Ex. A-2



--------------------------------------------------------------------------------

  will continue in effect to the maximum extent allowed by law. In exchange for
my agreement to release My Claims, I am receiving satisfactory Consideration
from Employer to which I am not otherwise entitled by law, contract, or under
any Employer policy. The Consideration I am receiving is a full and fair payment
for the release of all My Claims. Employer does not owe me anything in addition
to what I will be receiving as Consideration for the release, withdrawal and
waiver of My Claims.

 

5. Exclusions from Release.

 

  A. My Claims do not include my rights to enforce the terms of the Resignation
Agreement dated as of October 1, 2015 between Tornier and me; my rights to
enforce the terms of the Consulting Agreement dated as of [●], 2015 between
Tornier and me; my rights to enforce any terms of the Employment Agreement dated
as of September 4, 2012 between Tornier and me which survive the termination of
my employment with Tornier; any right to defense, indemnification or
contribution, whether pursuant to Tornier’s articles of association, certificate
of incorporation or bylaws, or contract, applicable law or otherwise for claims
brought against me in my capacity as an officer, director, employee or agent of
Tornier; rights as a shareholder of Tornier; my rights to assert claims that are
based on events occurring after this Release becomes effective; and any other
rights which cannot be waived or release under applicable law.

 

  B. The Older Workers Benefit Protection Act (“OWBPA”) applies to individuals
age 40 and older and sets forth certain criteria for such individuals to waive
their rights under the Age Discrimination in Employment Act (“ADEA”) in
connection with an exit incentive program or other employment termination
program. I understand and have been advised that, if applicable, the above
release of my Claims is subject to the terms of the OWBPA. The OWBPA provides
that a covered individual cannot waive a right or claim under the ADEA unless
the waiver is knowing and voluntary. If I am a covered individual, I acknowledge
that I have been advised of this law, and I agree that I am signing this Release
voluntarily, and with full knowledge of its consequences. I understand that the
Employer is giving me twenty-one (21) days from the date I received a copy of
this Release to decide whether I want to sign it. I acknowledge that I have been
advised to use this time to consult with an attorney about the effect of this
Release. If I sign this Release before the end of the twenty-one (21) day period
it will be my personal, voluntary decision to do so, and will be done with full
knowledge of my legal rights. I agree that material and/or immaterial changes to
the attached Resignation Agreement to which this relates or this Release will
not restart the running of this consideration period. I also acknowledge that
the Agreement, this Release and any other attachments or exhibits have each been
written in a way that I understand.

 

  C.

The term “Claims” does not include my rights, if any, to claim the following:
unemployment insurance benefits; workers compensation benefits; claims for my
vested post-termination benefits under any 401(k) or similar tax-qualified

 

Ex. A-3



--------------------------------------------------------------------------------

  retirement benefit plan; my rights to group health plan coverage pursuant to
section 4980B of the Internal Revenue Code of 1986, as amended (“COBRA”); my
rights to enforce the terms of the Agreement or this Release; or my rights to
assert claims that are based on events occurring after this Release becomes
effective.

 

  D. Nothing in my Resignation Agreement or this Release interferes with my
right to file or maintain a charge with the Equal Employment Opportunity
Commission (“EEOC”) or other local civil rights enforcement agency, or
participate in any manner in an EEOC or other such agency investigation or
proceeding. I understand, however, that I am waiving my right to recover
individual relief including, but not limited to, back pay, front pay,
reinstatement, attorneys’ fees, and/or punitive damages, in any administrative
or legal action whether brought by the EEOC or other civil rights enforcement
agency, me, or any other party.

 

  E. Nothing in this Release interferes with my right to challenge the knowing
and voluntary nature of this Release under the ADEA and/or OWBPA.

 

  F. I agree that the Employer reserves any and all defenses, which it has or
might have against any claims brought by me. This includes, but is not limited
to, the Employer’s right to seek available costs and attorneys’ fees as allowed
by law, and to have any monetary award granted to me, if any, reduced by the
amount of money that I received in consideration for this Release.

 

6. Required Disclosures. Nothing in this Release prohibits or restricts Employee
from (i) making any disclosure of information required by law; (ii) filing a
charge with, providing truthful information to, or testifying or otherwise
cooperating or assisting in any investigation or proceeding brought by, any
governmental agency, such as the Department of Labor, Equal Employment
Opportunity Commission, or similar state or federal agency, or any designated
legal, compliance or human resources officer designated by the Employer; or
(iii) reporting an illegal act to any duly authorized law enforcement agency.
However, to the maximum extent allowed by applicable law, (A) Employee waives
and releases any right to bring, directly or indirectly to benefit or profit
from, accept any relief in, or assign any right to any qui tam False Claims Act,
Anti-kickback statute or other lawsuit relating to his employment with Employer,
and (B) if Employee files such a charge or complaint, Employee waives Employee’s
right to recover damages or obtain personal relief of any kind with respect to
the matters released by this Agreement, and Employee agrees to assign any such
monetary recovery that Employee may obtain despite this waiver, to the Employer.

 

7.

Right to Rescind and/or Revoke. I understand that insofar as this Release
relates to my rights under the Age Discrimination in Employment Act (“ADEA”), it
shall not become effective or enforceable until seven (7) days after I sign it.
I also have the right to revoke this Release insofar as it extends to potential
claims under the ADEA by written notice to the Employer within seven
(7) calendar days following the date I sign this Release. I understand that
insofar as this Release relates to my rights or potential claims under the
Minnesota Human Rights Act (“MHRA”), it shall not become effective or
enforceable

 

Ex. A-4



--------------------------------------------------------------------------------

  until fifteen (15) days after I sign it. I have the right to rescind this
Release only insofar as it extends to potential claims under the MHRA, within
fifteen (15) calendar days as to waiver of claims under the MHRA. Any such
rescission must be in writing and hand-delivered to Employer’s attorneys or, if
sent by mail, postmarked within the applicable rescission period, sent by
certified mail, return receipt requested, and addressed as follows:

 

  (1) post-marked within the seven (7) or fifteen (15) day rescission period;

 

  (2) properly addressed to:

Greg Morrison

Senior Vice President, Global Human Resources and HPMS

Tornier, Inc.

1023 Cherry Road

Memphis, Tennessee 38117; and

 

  (3) sent by certified mail, return receipt requested.

I understand that the Consideration I am receiving for settling and releasing My
Claims is contingent upon my agreement to be bound by the terms of this Release.
Accordingly, if I decide to revoke this Release, I understand that I am not
entitled to the Consideration offered in the Settlement Agreement. I further
understand that if I attempt to revoke or rescind my release of any claim, I
must immediately return to Employer’s counsel designated above the Consideration
I have received under my Settlement Agreement.

 

8. I Understand the Terms of this Release. I have had the opportunity to read
this Release carefully and understand all its terms. I have reviewed this
Release with my own attorney. In agreeing to sign this Release, I have not
relied on any statements or explanations made by Employer or their attorneys.

 

    EXECUTIVE             , 2015    

 

    Shawn T McCormick

 

Ex. A-5



--------------------------------------------------------------------------------

EXHIBIT B

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made effective as of the [●] day
of [●], 2015 (“Effective Date”) by and between Tornier, Inc., and all
subsidiaries and affiliates owned or controlled, directly or indirectly, by
Tornier (“Tornier”), located at 10801 Nesbitt Avenue South, Bloomington, MN
55437, and Shawn T McCormick (“Consultant”). Tornier and Consultant are referred
to individually as “Party” and referred to collectively as “Parties” in this
Agreement.

In consideration of the mutual promises exchanged herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agrees as follows:

 

9. Consulting Services. Consultant agrees to render consulting services of the
nature described in the Addendum signed by the Parties and attached hereto, and
as may be requested from time to time by Tornier. The Addendum is incorporated
into and made part of this Agreement. Consultant may determine, in Consultant’s
sole discretion, the means and manner of performing the Services except as
expressly limited by this Agreement. Tornier retains the right to require that
Consultant satisfactorily perform the Services. Consultant will be responsible
for furnishing such supplies, tools and equipment as may be necessary to
complete Consultant’s tasks under this Agreement. Consultant will perform and/or
personally supervise all services provided to Tornier under this Agreement.
Consultant may set his own hours with respect to Consultant’s duties under this
Agreement. Nothing in this Agreement will be construed so as to prohibit
Consultant from pursuing other work, except to the extent that such work would
conflict with Consultant’s duties under this Agreement.

 

10. Compensation. Tornier will pay to Consultant, as compensation for the
services performed hereunder, the amount or amounts stated in the Addendum to
this Agreement. Tornier will be responsible to pay for hours actually worked by
Consultant in performing services under the Addendum, subject to the minimum
monthly payment, but Tornier will not be responsible for payment for normal
commuting time nor, if travel is required, for travel time in excess of a total
time of eight (8) hours per day. Tornier will reimburse Consultant for all
agreed-upon travel (other than the normal daily expenses of working and
commuting) and other reasonable expenses incurred in connection with performing
services for Tornier. Consultant will submit invoices to Tornier at least once
per month, and payment of agreed-upon charges will be made within thirty
(30) days of receipt of invoice. If invoices are not submitted within forty-five
(45) days after services are performed, Tornier will not consider invoices for
payment. The Consultant agrees not to incur any expenses in Tornier’s name
without the prior written authorization of Tornier.

 

11.

Taxes. Consultant is an independent contractor and will have sole responsibility
for payment of all federal, state and local taxes or contributions imposed or
required under unemployment insurance, social security and income tax laws and
for filing all required tax forms with respect to any amounts paid by Tornier to
Consultant hereunder and any

 

Ex. B - 1



--------------------------------------------------------------------------------

  amounts paid by Consultant to its employees. Consultant will indemnify and
hold Tornier harmless against any claim or liability (including penalties)
resulting from failure of Consultant to pay such taxes or contributions, or
failure of Consultant to file any such tax forms. Tornier will file and provide
to consultant the appropriate Form 1099 relating to payments made pursuant to
this Agreement.

 

12. Insurance. Consultant will maintain, at Consultant’s expense, such insurance
as will fully protect Consultant from any claims for damage for bodily injury,
including death, and for property damage, which may arise from Consultant’s
activities under this Agreement, whether such activities are performed by
Consultant or by any subcontractor or anyone directly or indirectly employed by
either of them.

 

13. Confidential Information. Confidential Information will mean written
information, oral information, or information obtained by the inspection of
tangible objects, that relates to, business, technical, customer, marketing, and
financial information (whether written, oral or otherwise), including without
limitation, ideas, inventions, trade secrets, know how, documents, charts,
lists, software, drawings, materials, goods, product designs and plans,
equipment or samples, disclosed or delivered to Consultant by Tornier, or
arising from work or services done by Consultant for Tornier. Confidential
Information will not include to any information for which that Consultant can
demonstrate by competent written proof was (A) known to the public at the time
of Tornier’s disclosure to Consultant or entered the public domain thereafter
through no fault of Consultant; (B) in Consultant’s possession free of any
obligation of confidentiality at the time of Tornier’s disclosure to Consultant;
or (C) rightfully communicated to Consultant by a third party who was not under
any obligation of confidentiality.

 

14. Authorized Uses. Confidential Information will be used by the Consultant
only for purposes authorized in writing by Tornier, will be treated by the
Consultant as confidential proprietary information of Tornier, and will not be
reproduced or disclosed or made available to others without prior written
permission of Tornier except to those that have a specific need to know. The
Consultant will take at least those measures that Consultant takes to protect
its own highly confidential information. The Consultant will reproduce Tornier’s
proprietary rights notices on any such approved copies, in the same manner in
which such notices were set forth in or on the original. The authorized uses of
Confidential Information are limited to (A) performing the consulting services
described in the Addendum; (B) supplying Tornier with goods or services; or
(C) any other purpose Tornier may hereafter authorize in writing. Consultant
will immediately notify Tornier of receipt by Consultant or any of his agents of
any process, subpoena, demand, or request by any third party, requiring or
requesting the production of Confidential Information.

 

15. Title. The title to the Confidential Information provided to Consultant by
the Tornier, including without limitation any tangible property, will be vested
in Tornier. Nothing in this Agreement is intended to grant any rights to the
Consultant under any patent, mask work right or copyright of Tornier, nor will
this Agreement grant the Consultant any rights in or to Confidential Information
except as expressly set forth herein.

 

Ex. B - 2



--------------------------------------------------------------------------------

16. Representations, Warranties and Indemnification.

 

  A. The Consultant represents that during the term of this Agreement no
business relationships, employment relationships and consulting obligations of
the Consultant will be a conflict with the obligations to Tornier set forth
herein, or involve the disclosure of Confidential Information, and/or interfere
with the performance of the Consultant’s obligations under this Agreement.

 

  B. The Consultant warrants to Tornier that the Consultant: (1) has the right
to enter into this Agreement; (2) has no obligations to any other person or
organization that are in conflict with the Consultant’s obligations under this
Agreement; and (3) that all Consultant’s work product is and will be original,
and will not infringe the copyrights, trade secrets, rights of privacy or
similar proprietary rights of others.

 

17. Term and Termination.

 

  A. Either Party will have the right to terminate this Agreement upon ten
(10) days written notice to the other Party.

 

  B. This Agreement will automatically expire on the nine (9) month anniversary
of the Effective Date, unless extended by the mutual written agreement of the
Parties.

 

  C. The continuing obligations of Consultant under this Agreement with respect
to Confidential Information will survive for five (5) years after the
termination date of this Agreement.

 

18. Independent Contractor/No Agency. Nothing in this Agreement may be construed
to establish Tornier as an employer and Consultant as an employee, to establish
either party hereto as a partner or agent of the other party, or to create any
other form of legal association that would impose liability upon a party for any
act or omission of the other party or provide a party with the right, power, or
authority to create or impose any duty or obligation on the other party, it
being intended that each party hereto will remain an independent contractor
acting in its own name and for its own account. Consultant agrees that the
Consultant is not entitled to any Tornier employee benefits or benefit plans of
any kind, including but not limited to, worker’s compensation insurance,
unemployment insurance, health insurance, life insurance, pension plan or any
other benefit or insurance that Tornier provides to its employees. In the event
the United States Internal Revenue Service (“IRS”) makes a determination
contrary to the status of consultant, Consultant will furnish to Tornier a
completed and fully executed IRS Form 4669 on or before April 15 of the year
such request is made by Company. The submission of such Form 4669 will not be
deemed to create an employer-employee relationship. Consultant will not take a
position on its income tax return inconsistent with Consultant’s status as an
independent contractor and will cooperate in any inquiry and dispute regarding
Consultant’s status as an independent contractor that may arise from an IRS
audit of Tornier.

 

Ex. B - 3



--------------------------------------------------------------------------------

19. Third-Party Confidential Information. The Consultant understands that
Tornier does not desire to receive any confidential information in breach of the
Consultant’s obligation to others and agrees that during the term of this
Agreement, the Consultant will not disclose to Tornier or use in the performance
of services for Tornier, any confidential information in breach of the
obligations to any third party.

 

20. Use of Consultant’s Written Materials. Tornier will have the right, at no
additional charge, to use, modify, reproduce and prepare derivative works based
on the Consultant’s documentation and literature, provided to Tornier by
Consultant in connection with the performance of services under this Agreement,
including without limitation, operating and maintenance manuals, technical
publications, prints, drawings, training manuals, sales literature and other
similar materials.

 

21. No Commitment. It is understood that this Agreement does not obligate
Tornier to request proposals, bids or estimates from or to enter into contracts
or place orders with the Consultant, and does not constitute all of the
conditions or terms of a contract, request, or order from Tornier to the
Consultant. Further conditions and terms of any such contract, request or order
will be agreed upon between Parties from time to time.

 

22. No Reverse Engineering. Except as expressly provided herein, the Consultant
will not (A) reverse engineer or analyze samples furnished by Tornier;
(B) create derivatives of such samples for commercial purposes; or (C) file any
patent application containing a claim to any subject matter derived from the
Confidential Information, without the prior written consent of Tornier.

 

23. Return of Confidential Information. At any time upon Tornier’s request, or
upon the termination of this Agreement, all records and any compositions,
articles, devices, Inventions and other items which disclose or embody
Confidential Information (and all copies thereof) will be promptly returned to
Tornier and not retained by the Consultant or the Consultant representatives in
any form. Analyses, summaries or other writings prepared by the Consultant or
the Consultant advisors based on the Confidential Information will be promptly
destroyed and all electronic memories data containing Confidential Information,
including archival media, will be promptly purged of such Confidential
Information.

 

24. Injunctive Relief. The Consultant also agrees that, in the event of any
breach or threatened breach, Tornier will be entitled to equitable relief,
including injunctive relief and specific performance without posting a bond.
Such relief will not be exclusive of Tornier, but will be in addition to all
other remedies. In the event disclosure is legally compelled, the Consultant
will provide Tornier with prompt written notice so that Tornier can seek
appropriate protections and remedies.

 

25. Disclaimer. Tornier provides Confidential Information disclosed hereunder on
an “AS IS” basis, without warranties of any kind. Without limiting the
foregoing, Tornier does not represent or warrant that such Confidential
Information is accurate, complete or current. The disclosure of Confidential
Information is for discussion purposes only. Tornier may change the content of
Confidential Information at any time at Tornier’s sole discretion.

 

Ex. B - 4



--------------------------------------------------------------------------------

26. Applicable Law and Jurisdiction. The provisions of this Agreement will be
construed and interpreted in accordance with the laws of the State of Minnesota
(without giving effect to the choice of law principles thereof). Tornier and
Consultant each hereby (A) agrees that any action, cause of action, claim, or
dispute arising under or relating to this Agreement must be brought only in the
courts of the State of Minnesota, located in the County of Hennepin, or the
federal court of the United States located in the District of Minnesota;
(B) expressly consents to personal jurisdiction in the State of Minnesota, with
respect to such action, cause of action, claim, or dispute; (C) irrevocably and
unconditionally consents to the exclusive jurisdiction and venue of such courts
for the purposes of enforcing the terms of this Agreement or interpreting any
provision, remedying any breach, or otherwise adjudicating any action, cause of
action, claim, or dispute of or under this Agreement; (D) irrevocably and
unconditionally waives any objection to the jurisdiction and venue required in
this Section 18; and (E) agrees not to plead or claim in any such court that any
such action, cause of action, claim, or dispute has been brought in an
inconvenient forum. The Consultant hereby irrevocably appoints the Secretary of
State of the State of Minnesota as his agent for service of any process, summons
or other document related to initiating any action hereunder to enforce the
rights of Tornier.

 

27. Miscellaneous. No amendment to this Agreement will be binding upon the
Parties unless it is in writing and executed by both Parties. The failure of
either Party at any time to require performance of any provision of this
Agreement or to exercise any right provided for herein will not be deemed a
waiver of such provision or such right. All waivers must be in writing. Unless
the written waiver contains an express statement to the contrary, no waiver by
either Party of any breach of any provision of this Agreement or of any right
provided for herein will be construed as a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement. All remedies provided for in this
Agreement will be cumulative and in addition to and not in lieu of any other
remedies available to either Party at law, in equity or otherwise. This
Agreement contains the entire understanding and agreement between the Parties
with respect to the subject matter hereof and supersedes all previous
communications, negotiations and agreements, whether oral or written, between
the parties with respect to such subject matter. If any provision or clause of
this Agreement, or the application thereof under certain circumstances is held
invalid, the remainder of this Agreement, or the application of such provision
or clause under other circumstances, will not be affected thereby.

 

28. Export Control. The Consultant agrees not to export, directly or indirectly,
any U.S. source technical data acquired from Tornier or any products utilizing
such data to countries outside the United States, which export may be in
violation of the United States export laws or regulations.

[Remainder of page intentionally left blank]

 

Ex. B - 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives as of the date written below.

 

CONSULTANT     TORNIER, INC.

 

   

 

Shawn T McCormick     Greg Morrison     Senior Vice President, Global Human
Resources and HPMS

 

   

 

Date     Date

 

Ex. B - 6



--------------------------------------------------------------------------------

ADDENDUM

to the

TORNIER CONSULTING AGREEMENT

NATURE OF CONSULTING SERVICES

At the direction of the Chief Financial Officer of Wright Medical Group N.V.,
Consultant will provide those services reasonably requested to aid in an orderly
transition of the duties of the Chief Financial Officer of Tornier N.V. and such
other duties as the Chief Financial Officer of Wright Medical Group N.V may
reasonably request from time to time.

CONSULTANT’S FEE

Tornier agrees to pay Consultant One Thousand Dollars and no/Cents ($1,000) per
month, not to exceed eight (8) hours per month, for nine (9) months starting on
the termination date of Consultant’s employment with Tornier, and ending on the
nine (9) month anniversary of such date. Consultant may work in excess of eight
(8) hours per month only with prior written consent of Tornier. Tornier and
Consultant anticipate that the level of bona fide services Consultant will
perform pursuant to the terms of the Consulting Agreement will be less than
twenty percent (20%) of the average level of bona fide services performed by
Consultant over the thirty-six (36) month period immediately preceding the
effective date of the Consulting Agreement. Tornier agrees to pay Consultant
$400 per hour for such excess service time. Invoices for services will be
monthly as work progresses (but in no event later than forty-five (45) days
after such services are rendered). Tornier will also reimburse Consultant only
for pre-approved travel expense. It is expected that Tornier will pay all direct
out-of-pocket expenses in connection with the Consulting Services, provided that
Consultant obtains Tornier’s advanced written authorization before obligating
Tornier for any such out-of-pocket expenses.

CONSULTANT’S POINT OF CONTACT AT TORNIER

Consultant’s point of contact at Tornier will be Lance Berry. All questions
regarding this Agreement should be directed to the point of contact.

Addendum